Citation Nr: 0432103	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
infection due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record. 

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The record shows that surgical repair of a right ulnar 
fracture in January 2002 was complicated by an infection, 
requiring debridement, and additional surgery.  The veteran 
testified that as a result of the infection and additional 
surgeries, he cannot use his right index finger and he has 
limited motion of the right arm.  

As the extent of the additional disability, if any, and 
whether reasonable care was exercised in treating the 
infection cannot be determined from the record, the evidence 
of record is insufficient to decide the claim, under the duty 
to assist, 38 C.F.R. § 3.159(c)(4), a medical examination and 
a medical opinion are necessary.  Accordingly, this case is 
REMANDED for the following action:

1.  At this stage of the appeal to ensure 
compliance with the VCAA in accordance 
with 38 U.S.C.A. § 5103, the veteran is 
notified that he should provide any 
evidence in his possession, not already 
of record, that pertains to the claim, 
for example, medical evidence of 
additional disability associated with the 
residuals of the ulnar fracture or a 
medical opinion as to the cause of the 
additional disability, if any. 

2.  Schedule the veteran for a VA 
examination by an orthopedist at a 
facility other than the Pittsburgh VA to 
determine the residuals of the open 
reduction and internal fixation with bone 
graft of the right ulnar fracture.  The 
claims folder must be made available for 
review by the examiner.  The examiner is 
asked to describe functional limitations, 
including limitation of the motion, if 
any, of the right elbow, wrist, hand, or 
fingers, specifically, the right index 
finger. 

If there are disabling residuals of the 
surgery, the examiner is asked to express 
an opinion on the following questions: 

Are any of the residuals the actual 
result of the post-operative 
infection after the initial surgery 
in January 2002? 

If any residuals were due to the 
infection, is a post-operative 
infection a reasonably foreseeable 
event, and, if so, did VA exercise 
reasonable care in treating the 
infection?  

2.  After completion of the above, 
adjudicate the claim, considering 
38 C.F.R. § 3.361.  If the benefit sought 
is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




